Appeal by defendant from a judgment of the County Court, Nassau County, rendered January 25, 1974, convicting him of criminally selling a dangerous drug in the third degree (two counts) and criminal possession of a dangerous drug in the fourth degree (two counts), upon a jury verdict, and imposing sentence. Case remanded to the County Court, Nassau County, for a hearing to determine whether the post-indictment delay was occasioned by the District Attorney. Appeal held in abeyance in the interim. The people have not furnished a valid explanation for the postindictment delay. Where there has been a delay of over nine months between the indictment and the arrest and postindictment prosecution, a mere claim that the police made a good faith effort to locate the defendant is insufficient. A hearing must be held to determine whether the postindictment delay was reasonable (see People v. Townsend, 38 A D 2d 569; People v. Lopez, 73 Mise 2d 878). Latham, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.